DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0266562 (hereafter Park) in view of US 2009/0090001 (hereafter Taniguchi).
Regarding claim 1, Park, as shown in figures 4A-9c, discloses a substrate layered structure comprising: 
a first circuit board (420/820); 
a second circuit board (430/830) overlapping the first circuit board; and
interposer block (440/810) interposed between the first circuit board and the second circuit board and spaced apart from each other, 
wherein each corresponding interposer block includes: 
a dielectric block body (inherently); 
a plurality of signal via holes (813) passing through the dielectric block body and transferring signals between the first circuit board and the second circuit board; and 
a plurality of signal pads (811-812) arranged at first ends of the signal via holes and connected to the first circuit board and arranged at second ends of the signal via holes and connected to the second circuit board.
	However, Park discloses a single interposer block instead of more than one interposer block as recited in claim 1.
	Circuit boards are stacked on top of each other using multiple interposers in between two circuit boards are old and well known in the art.  For example, Taniguchi, as shown in figures 4-6, discloses two circuit boards (11 and another wiring board, see par.36 and fig. 4b.) which are stacked on top of each other using more than one interposer (supporting substrates 20; see figs. 5-6) instead of a single one to electrically connect the two circuit boards together.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have more than one interposer block instead of a single one in order to meet specific requirements as is well known in the art and as evidenced by Taniguchi.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have more than one interposer block instead of single one, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have more than one interposer block instead of single one, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 2, Park in view of Taniguchi discloses the substrate layered structure of claim 1, wherein each corresponding interposer block further includes reinforcing pads (816-817; par. 72; figs. 9A-9C) arranged on top and bottom surfaces of the block body, and wherein a single reinforcing pad has a size greater than a size of a single signal pad (see figs. 9B-9C).
	Regarding claim 3, Park in view of Taniguchi discloses the substrate layered structure of claim 2, further comprising: a plurality of ground via holes (conductive vias 819) passing through the dielectric block body and providing a ground for the first circuit board and the second circuit board, wherein one reinforcing pads covers multiple ground via holes (see “ground signal”, par. 69-71).
	Regarding claim 4, Park in view of Taniguchi discloses the substrate layered structure of claim 3, wherein an interval between the ground via holes is narrower than an interval between the signal via holes (see figs. 9B-9C).
	Regarding claim 5, Park in view of Taniguchi discloses the substrate layered structure of claim 3, wherein the reinforcing pads are inherently connected with a ground portion of the first circuit board or the second circuit board.
	Regarding claim 6, Park in view of Taniguchi discloses the substrate layered structure of claim 2, except wherein the reinforcing pads are arranged along a circumference of the dielectric block body.
	However, Park discloses the reinforce pads are arranged a corner and edges of the interposer.
 It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have a plurality of the reinforcing pads are arranged along a circumference of the dielectric block body, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 7, Park in view of Taniguchi discloses the substrate layered structure of claim 6, wherein the reinforcing pads have an oblong shape with a length direction arranged along the circumference of the dielectric block body.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to change the shape of the reinforcing pads to have an oblong shape with a length direction arranged along the circumference of the dielectric block body, since such modification would have involved a mere change in shape of the pads, since a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailly, 149 USPQ 233, and since it has been held that rearranging parts (the orientation pads) of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 8, Park in view of Taniguchi discloses the substrate layered structure of claim 2, wherein the interposer blocks include a first interpose block and a second interpose block spaced apart from the first interposer block (see claim 1 above), wherein a first screw hole (422, 442, 432; see figs. 4B-6B) is formed through the first circuit board, the first interposer block, and the second circuit board, wherein a second screw hole (422, 442, 432; see 4B-6B) is formed through the first circuit board, the second interposer block and the second circuit board, and wherein the reinforcing pads (816-817) are arranged around the first and second screw holes (see fig. 9A, the reinforce pad is formed around the hole 815).
	Regarding claim 9, Park in view of Taniguchi discloses the substrate layered structure of claim 1, wherein the dielectric block body has an exposed side without plating.
	Regarding claim 10, Park in view of Taniguchi discloses the substrate layered structure of claim 1, wherein the first circuit board and the second circuit board (both are rectangular shapes) are longer in a first direction, and the interposer blocks are inherently can be spaced apart from each other along the first direction.
Regarding claim 11, Park in view of Taniguchi discloses the substrate layered structure of claim 10, further comprising: an antenna radiator (370; fig.3), except the antenna is formed at an end of a second direction vertical to the first direction of the first circuit board or the second circuit board.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the antenna is formed at an end of a second direction vertical to the first direction of the first circuit board or the second circuit board, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 12, Park in view of Taniguchi discloses the substrate layered structure of claim 12, further comprising: a plurality of alignment holes (422) formed in the first circuit board; and a plurality of alignment pins (considering 470, 452, 4521, 460) packaged in the second circuit board and respectively inserted into the alignment holes formed in the first circuit board (see figs. 4B-6B).
	Regarding claim 13, Park in view of Taniguchi discloses the substrate layered structure of claim 12, wherein the alignment pins include: a first portion (460; fig. 4B) fixed to the second circuit board (430), and having a diameter greater than a diameter of the alignment hole; and a second portion extended from the first portion and inserted into the alignment hole (see fig. 6B).
	Regarding claim 14, Park in view of Taniguchi discloses the substrate layered structure of claim 13, except wherein the first portion has a height corresponding to a height of the interposer block.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the first portion has a height corresponding to a height of the interposer block, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 14, as already discussed in claim 1 above, Park in view of Taniguchi discloses a mobile terminal comprising: 
a front case (480); 
a rear case (481); 
a main circuit board (440-450) disposed between the front case and the rear case and including a first circuit board (420), a second circuit (430) board overlapping the first circuit board, and at least first and second dielectric spacers (discussed in claim 1 above) spaced apart from each other and interposed between the first circuit board and the second circuit board, 
wherein the first and second dielectric spacers include: a plurality of signal holes (813) with signal pads on both ends respectively connected to circuitry included on the first and second circuit boards for transferring signals between the first and second circuit boards; and a plurality of ground holes (819) providing a ground for the first and second circuit boards, and wherein the ground holes are arranged outside of the signal holes (discussed in claim 1 above).
	Regarding claim 16, Park in view of Taniguchi discloses the mobile terminal of claim 15, wherein the first circuit board includes at least one alignment hole, and wherein the second circuit board includes at least one alignment pin inserted into the alignment hole in the first circuit board (as already discussed in claim 12 above).
	Regarding claim 17, Park in view of Taniguchi discloses the mobile terminal of claim 15, wherein the main circuit board further includes: a first screw hole at a first end of the main circuit board (see figs. 6A-6B, at one of holes 4521); and 
a second screw hole (fig. 6A-6B, another one at 4521) at a second end of the main circuit board opposite to the first end, and 
wherein the main circuit board is mounted to a metal plate (450; see fig.6B) of one of the front and rear cases via first and second screws (see fig.6B) passing through the first and second screw holes in the main circuit board and connecting to the metal plate.
	Regarding claim 18, Park in view of Taniguchi discloses the mobile terminal of claim 15, wherein the first and second dielectric spacers comprise a rectangular block shape (see fig. 8A, 9A).
Regarding claim 19, Park in view of Taniguchi discloses the mobile terminal of claim 15, further comprising: a first shield can covering at least one electronic chip on a lower surface of the second circuit board; and a second shield can covering at least one electronic chip on an upper surface of the first circuit board (see “shield cans”, par. 48).
	Regarding claim 20, Park in view of Taniguchi discloses the mobile terminal of claim 15, wherein the plurality of signal holes are arranged in a matrix form with columns and rows (see figs. 8A, 9A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847